Pottle, J.
The only evidence that the woman was married consisted of testimony that, about a year before the act took place, she said she was married, and of general statements from witnesses that she had the reputation of being married, having for some time, previous to about a year before the criminal act was alleged to have been committed, lived with a man, who had since left for parts unknown. Under the ruling in the case cited in the headnote, the conviction was not authorized. Judgment reversed.